Citation Nr: 1019928	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  03-29 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for heart condition, to 
include as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from July 1953 to January 1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), in which, the benefit sought was denied. 

In March 2007, the Veteran testified before the undersigned 
during a hearing held at the RO.  A copy of the transcript 
has been associated with the claim folder. 
  
The issue on appeal was previously before the Board in 
October 2007, when it was remanded for additional 
development.  Subsequently, the Appeals Management Center 
(AMC) asked the Veteran to identify any outstanding pertinent 
medical treatment records.  The Veteran responded indicating 
that he only received VA treatment, and that the outstanding 
VA treatment records were obtained and associated with the 
claims folder.  Additionally, the Veteran was twice scheduled 
for a VA examination, but he failed to show for both 
examinations.  To date, the Veteran has not provided a 
statement of good cause for his failure to show to either of 
the scheduled VA examinations.  He has provided no indication 
that he would appear for a new examination if one were 
scheduled.  Since there has been substantial compliance with 
the Board's October 2007 remand directives, there is no need 
for any further action to ensure compliance in this matter.  
See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 
13 Vet. App. 141, 146-47 (1999).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran, without showing good cause, failed to report 
to two VA examinations that were scheduled to determine the 
nature and etiology of any heart condition.  

2.  The medical evidence does not show that the Veteran has a 
currently diagnosed heart condition.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for heart 
condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.365 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to 
provide.  38 C.F.R. § 3.159(b).  VA must provide such notice 
to the claimant prior to an initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ), even if the adjudication occurred prior to the 
enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  These VCAA notice requirements 
apply to all elements of a claim for service connection, so 
VA must specifically provide notice that a disability rating 
and an effective date will be assigned if service connection 
is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Here, prior to the January 2003 RO decision in the matter, VA 
sent a letter to the Veteran in October 2002 that addressed 
some notice elements concerning his claim.  The letter 
informed the Veteran of what evidence is required to 
substantiate the claim, and apprised the Veteran as to his 
and VA's respective duties for obtaining evidence.  In a May 
2005 notice letter, the Veteran was informed on how to 
substantiate a claim based on secondary service connection.  
By the way of an October 2007 notice letter, VA has also 
informed the Veteran how it determines the disability rating 
and the effective date for the award of benefits if service 
connection is to be awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board finds that the VCAA duty to 
notify was fully satisfied as to the Veteran's claims.

Although both the May 2005 and the October 2007 notice 
letters were sent after the initial adjudication, the Board 
finds this error nonprejudicial to the Veteran.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided in those letters fully complied with the 
requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), 
and Dingess, supra, and after the notice was provided the 
case was readjudicated to include a secondary service 
connection analysis, and a February 2010 supplemental 
statement of the case was provided to the Veteran.  See 
Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  VA provided the 
Veteran with a medical examination in November 2003, in which 
the examiner addressed the nature and the etiology of the 
Veteran's reported heart condition.  

The Board notes that the Veteran has asserted that his heart 
condition was aggravated by his diabetes mellitus.  In its 
October 2007 remand order, the Agency of Original 
Jurisdiction (AOJ) was instructed to schedule the Veteran for 
a VA examination to obtain a medical opinion on this issue.  
The Veteran was twice scheduled for a VA examination, but he 
failed to show both times.  As of the date of this decision, 
the Veteran has not indicated any good cause for missing the 
examinations.  Although the Veteran's representation states 
that "there might be good cause," no particular reason has 
been presented for the Board to consider.  The Board reminds 
the Veteran that VA's duty to assist is not a one-way street.  
If a veteran wishes help, he must participate in those 
circumstances where he may assist in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The Board finds that VA has satisfied its duty to assist the 
Veteran.  

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


2.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2009).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

In addition, certain chronic diseases, including organic 
heart disease, may be presumed to have been incurred during 
service if they become manifested to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

A disability that is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered part of the original condition.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Id.  A disability which is aggravated by a 
service-connected disorder may be service connected, but 
compensation is only available for the degree to which that 
condition was made worse by the service-connected condition - 
only to the degree that the aggravation is shown.  38 C.F.R. 
§ 3.310.  In such situation, VA laws require that the medical 
evidence must show a baseline level of severity of the 
nonservice-connected disease or injury, which is established 
by medical evidence created before the onset of aggravation.  
Id.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2009).  
If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2009).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks service connection for a 
heart condition.  He has asserted that he has experienced 
chest pain since service.  In the alternative, the Veteran 
has asserted that his heart condition is caused or aggravated 
by his service-connected diabetes mellitus. 

Initially, the Board notes that the administrative records in 
the claims file reveal that the Veteran was initially 
scheduled to appear for VA compensation and pension 
examinations on December 30, 2009 and February 4, 2010.  
Without explanation, the Veteran failed to report to both of 
these examinations.

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination and the Veteran, 
without good cause, fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  38 
C.F.R. § 3.655.

Here, the Veteran failed to report for a scheduled VA 
examination essential to the development of his service 
connection claim and did not set forth good cause for such 
failure.  He was notified of the examination and verified 
that he would appear.  As such, the Board will adjudicate the 
claim based on the evidence contained in the claims folder. 

A review of the Veteran's service treatment records shows 
four complaints of chest pain beginning less than five years 
before his discharge.  See service treatment records dated  
May 1972, May 1974, September 1976, and January 1977.  None 
of the diagnostic testing revealed any abnormal cardio 
findings.  The reports of seven physical examinations from 
the Veteran's service show his heart and vascular system were 
consistently evaluated as normal.  It is noted that the 
Veteran had a significant history chronic ulcer disease. 

In April 1977, shortly after the Veteran's discharge, he 
underwent a VA examination.  In that examination report, it 
was noted that the Veteran complained of chest pain during 
service and he last experience it in 1976.  The examiner 
noted that the Veteran had a history of chest pain in 
service, but no current diagnosis or etiology of chest pain 
was provided.  

A review of the post-service treatment records show that the 
Veteran again began to report symptoms of chest pain in 
August 1980.  He was hospitalized for 14 days.  A September 
1980 hospital summary shows that the Veteran was diagnosed 
with angina, new onset.  He was treated, stabilized and then 
discharged.  In October 1980, he was again admitted for 
complaints of chest pain.  A catheterization procedure report 
revealed no abnormal findings.  It was noted that although 
the Veteran developed chest pain during the procedure, but 
there was no evidence of right or left coronary artery 
spasms.  The Veteran was diagnosed with atypical chest pain 
of a non-cardiac origin.  A gastro-intestinal (GI) system 
work up was recommended for possible reflux origin of the 
chest pain. 

The record shows that the Veteran was again hospitalized in 
January 1987 for complaints of chest pain.  A chest x-ray 
ruled out a myocardial infraction.  The Veteran was evaluated 
for GI problems.  The GI testing with a catheter did not 
initiate chest pain, but typical chest pains were observed 
when the catheter was removed from the esophagus.  It was 
noted that the findings from the study were consistent with 
an abnormal esophageal response.  The chest pain was found to 
possibly be related to the esophageal disorder.  

A December 1993 VA treatment record showed positive findings 
of chest pain with diagnostic EKG changes.  The testing ruled 
out coronary artery disease.  In February 1994, a stress test 
was performed for atypical chest pain, but the test results 
revealed no abnormalities.  In August 1998, the Veteran 
suffered a cerebrovascular accident (CVA).  A 1998 
echocardiogram (ECHO) result report showed no evidence of any 
valvular insufficiency.  A 1999 ECHO result report suggested 
diastolic failure. 

In November 2003, the Veteran was afforded a VA examination.  
In that examination report, the examiner noted the Veteran's 
history of chest pain.  The examiner noted that the Veteran 
reported he experienced shortness of breath and angina type 
pains.  The examiner diagnosed the Veteran with hypertension 
and arterial sclerotic heart disease.  The examiner found 
that his hypertension was not likely due his diabetes since 
his hypertension preceded the diabetes.  The examiner noted 
that the Veteran was diagnosed with diabetes mellitus several 
years after being diagnosed with hypertension.  The examiner 
also found that the Veteran's heart condition was not caused 
by his diabetes, but it was likely secondary to his 
hypertension. 

The record shows the Veteran continued to seek treatment for 
complaints of chest pain.  A May 2008 VA cardiology consult 
report shows that the Veteran complained of chest pain with 
exertion that would resolve after rest.  The VA cardiologist 
noted that the Veteran had several cardiac risk factors that 
included hypertension and diabetes mellitus, but no heart 
condition was diagnosed.   It was noted that testing did not 
reveal any significant cardio abnormalities and there was no 
indication that the chest pain was of cardiac etiology.  

In August 2009, the Veteran went for another cardiology 
consult after complaints of syncope and a fainting episode 
during a pulmonary test.  At the time of the consult, the 
Veteran denied any current symptoms of syncope, chest pain 
and palpitations.  None of the diagnostic testing revealed 
significant cardiology abnormalities.  The nuclear stress 
test, the ECHO test, and the holter monitor revealed normal 
findings. The Veteran's syncope was linked to his cough.  

Here, based on a review of the record, the Board finds that 
the competent medical evidence does not show that the Veteran 
has current diagnosed disability.  Although the November 2003 
VA examiner diagnosed the Veteran with arterial sclerotic 
heart disease and there is previous diagnostic evidence of 
cardiac abnormalities (1993 EKG and 1999 ECHO reports), the 
more recent medical evidence from the May 2008 and August 
2009 VA cardiology consultations did not show that the 
Veteran has a current diagnosis of a heart condition.  
Objective medical findings were in fact normal.  

VA law requires that the grant of service connection requires 
that there be a showing of disability at the time of the 
claim, as opposed to some time in the distant past.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). One of the 
requirements for service connection is competent evidence 
that a claimed disability currently exists.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Here, there is no 
current diagnosis of a heart condition; service connection is 
not warranted.  See Hickson, 12 Vet. App. at 253.  

In addition to the medical evidence, the Board has also 
considered the Veteran's own lay statements in support of his 
claim, in particular his assertion that he has experienced 
chest pain since service.  While the Veteran is competent to 
attest to the symptoms he experiences, as a lay person, 
however, he is not competent to render a medical diagnosis in 
this regard.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  
Although the service treatment records show that the Veteran 
complained of chest pain during service, he was never 
evaluated with any heart or vascular problems in service.  
The September 1980 VA treatment record notes the new onset of 
angina.  The subsequent VA treatment records from the 1980s 
show that the Veteran's chest pain was non-cardiac in origin, 
and it was related to an esophageal disorder.  It is noted 
that the Veteran is already service-connected for duodenal 
ulcer disability.  

In this case, the Veteran's statement that he experienced 
chest pains in service and since service is competent 
evidence.  See id.; Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  See also 38 C.F.R. § 3.159(a)(2).  Further, the 
Veteran's statement is supported by the record.  The Veteran, 
however, is not shown to have the requisite medical training 
or expertise to competently render a current medical 
diagnosis for his symptoms or link any current diagnosis to 
service. See Jandreau, supra; Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  Notably, a heart 
condition is a medical condition that cannot be identified by 
a lay person; rather it requires diagnostic testing and 
medical expertise to determine its very nature.  Moreover, 
while the Veteran may believe his chest pains were a sign of 
a heart condition, the Board finds it pertinent that post-
service treatment records indicated that the Veteran's chest 
pains were linked to his digestive problem.

In sum, the most recent medical evidence does not show that 
the Veteran has currently diagnosed heart condition.  The 
Veteran twice failed to show up to his scheduled VA 
examinations to determine whether or not he had a heart 
condition.  He has not asserted any good cause for his 
absences.  See 38 C.F.R. § 3.365.  Without current competent 
evidence that a claimed disability currently exists, service 
connection is not warranted.  See Hickson, 12 Vet. App. at 
253.  The claim must be denied.

Should the Veteran be diagnosed with a heart condition in the 
future, he is encouraged to submit evidence of that diagnosis 
and reopen his claim.

ORDER

Entitlement to service connection for a heart condition is 
denied



____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


